Title: To George Washington from Israel Honeywell, Jr., 14 July 1781
From: Honeywell, Israel, Jr.
To: Washington, George


                  
                     Sir
                     Cortland manor July 14th 1781
                  
                  a person just Came from moresane informs that Delances cor is about five hundred Strong They keep a very good loock out at nights not very good a dayes at night they lay along the fenesis expecting the hors.  he went to new york by water Expecting to Come out by way of the bridge but cold not git permission very few troops in the  and by what he cood learn not very Strong at the bridge som on long iland  has persons pasing  the friench incampment all most Every day som times men som times .
                  if an atack should be mad att moresane about Eight oclock in the morning they are most of them guarde  youre very humble Servent
                  
                     Israel Honeywell
                  
               